Citation Nr: 9914925	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel










INTRODUCTION

The veteran had active honorable service from December 1969 
to December 1972.  Active service from May 1973 to March 1974 
and from October 1974 to April 1975 was terminated under 
other than honorable conditions.  Active service from 
November 1976 to August 1977 was terminated under honorable 
conditions.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claim of entitlement to a nonservice-
connected pension.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the veteran's claims file and the procedural 
development contained therein reveals that the RO initially 
acknowledged the veteran's request for a travel board hearing 
in correspondence to the veteran dated in October 1996.  




The record indicates that this initial correspondence was 
returned to the RO, as the addressee (the veteran) was 
unknown.  Subsequently, using another address, the RO again 
provided the veteran with correspondence regarding his 
requested travel board hearing.  In this instance, nothing in 
the record indicates that the veteran failed to receive this 
information.

In correspondence to the veteran dated May 21, 1997, the RO 
informed the veteran that his travel board hearing had been 
scheduled for the following month, on June 9, 1997.  In this 
respect, the Board finds that the RO failed to comply with VA 
regulation which requires notification of not less than 30 
days prior to the hearing date.  See 38 C.F.R. § 19.76 
(1998).  Clearly, the time between May 21, 1997, and June 9, 
1997, does not meet this requirement.  Further, nothing in 
the record suggests that additional provisions within 
38 C.F.R. § 19.76, waiving 30-days notice, are applicable in 
this instance.  Id.

Accordingly then, to ensure full compliance with due process 
requirements, the issue of entitlement to a permanent and 
total disability rating for pension purposes will not be 
decided, pending a REMAND for the following action:

The RO should contact the veteran and 
inquire as to whether he still wishes to 
have a travel board hearing, or any other 
administrative hearing available to him.  
Also, in this same correspondence, the RO 
should inform the veteran as to the next 
scheduled travel board hearings, if 
known.  The RO should then either 
schedule the veteran for his requested 
hearing or inform the veteran that he 
will be notified at some point in the 
future as to the next available travel 
board.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










